                                                                                                                                                                                                                                                                                                                                      EXHIBIT "4"




Case 20-80495-CRJ11                                                      Doc 182-4 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 %   &   '   (   )   *   +   ,   *   -   .   /   +   %   0   1   2   2    %   3       &       4   5           2       *   +       2           6           &           7   8       -           9   4       3   (       :       *       ;       <   =       *       <   )       *   >   (   '   ?   @   A   B   4   C   4   8   @   A   B   4   C   4   8   %   +




                                                                            Exhibit Exhibit 4 Page 1 of 2
                                                                                                      8   (       F                   :   4       G   4       ?   &           8   4                   6           &       I       (       )                   G           =
                                                                                  D       E                                   E                                                       E   H                                                           E
Case 20-80495-CRJ11                                                      Doc 182-4 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 J   K   L   M   N   O   P   Q   O   R   S   T   P   J   U   V   W   W    J   X       K       Y   Z           W       O   P       W           [           K           \   ]       R           ^   Y       X   M       _       O       `       a   b       O       a   N       O   c   M   L   d   e   f   g   Y   h   Y   ]   e   f   g   Y   h   Y   ]   J   P




                                                                            Exhibit Exhibit 4 Page 2 of 2
                                                                                                      ]   M       k                   _   Y       l   Y       d   K           ]   Y                   [           K       n       M       b                   l           b
                                                                                  i       j                                   j                                                       j   m                                                           j
